Exhibit 10.3

ENVIRONMENTAL INDEMNITY

AGREEMENT

This Environmental Indemnity Agreement (“Indemnity”) is entered into this 14th
day of March, 2012, by DC-2775 NORTHWOODS PARKWAY, LLC, a Delaware limited
liability company (“Borrower”) and CARTER/VALIDUS OPERATING PARTNERSHIP, LP
(“Guarantors”) (Borrower and Guarantors shall collectively be referred to herein
as the “Indemnitors”), to and for the benefit of AMERICAN FAMILY LIFE INSURANCE
COMPANY (“American Family”), its successors and assigns.

RECITALS:

A. American Family has agreed to lend Borrower the sum of Three Million Three
Hundred Thousand and No/100 Dollars ($3,300,000.00) (the “Loan”), pursuant to
the Promissory Note of even date herewith (“Note”), which Loan is secured by,
among other things, a Deed to Secure Debt, Assignment of Rents and Security
Agreement of even date herewith from Borrower to American Family (“Security
Deed”) on the real estate described in Exhibit A attached hereto, and the
improvements constructed thereon and thereto (the “Premises”), the terms of
which are hereby incorporated herein by reference.

B. It is a condition of American Family’s advancing funds to Borrower pursuant
to the Note that this Indemnity be executed and delivered to American Family by
Indemnitors.

NOW THEREFORE,

IN CONSIDERATION OF THE FOREGOING AND OTHER VALUABLE CONSIDERATION, the receipt
and adequacy of which is acknowledged, each Indemnitors agree as follows:

1. (a) “Environmental Law” means any applicable current or future federal, state
or local law, statute, regulation, order, or rule, which regulates or affects
environmental matters, including, without limitation, those relating to: (i) the
treatment, storage, disposal, generation and transportation of any Hazardous
Substance; (ii) air, soil, water, electromagnetic or noise emissions or
pollution; (iii) surface or ground water contamination; (iv) spills, discharges,
leaks, emissions, escapes, dumping or other releases or threatened releases of
any Hazardous Substance into the environment, whether or not notification or
reporting to any governmental agency was or is required; (v) the protection of
wildlife, marine sanctuaries, vegetation and wetlands; (vi) the utilization of
building products, construction materials, construction techniques; (vii) the
protection of natural resources; (viii) storage tanks, vessels and related
equipment; (ix) abandoned or discarded barrels, containers and other closed
receptacles; (x) reporting and notification regarding any Hazardous Substance;
or (xi) otherwise relating to the manufacture, processing, use, distribution,
treatment, storage, disposal, transportation, or handling of any Hazardous
Substance.



--------------------------------------------------------------------------------

(b) “Hazardous Substance” means:

i) any pollutant, contaminant, pesticide, hazardous or extremely hazardous
waste, or other hazardous or toxic substance, chemical, waste or material within
the meaning of any Environmental Law, including, without limitation, (A) any
“hazardous substance” as defined by, or identified in or pursuant to, The
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
Section 9601, et seq., and all amendments thereto and reauthorizations thereof;
(B) any “hazardous waste” as defined by, or identified in or pursuant to, The
Resource Conservation and Recovery Act, 42 U.S.C. Section 6901, et seq., and all
amendments thereto and reauthorizations thereof; (C) any “hazardous material”
identified in or pursuant to The Hazardous Materials Transportation Act, 49
U.S.C. Section 5101, et seq., and all amendments thereto and reauthorizations
thereof; (D) any chemical substance or mixture regulated under The Toxic
Substance Control Act, 15 U.S.C. Section 2601, et seq., and all amendments
thereto and reauthorizations thereof; (E) any “toxic pollutant” under The
Federal Water Pollution Control Act, 33 U.S.C. Section 1251, et seq., and all
amendments thereto and reauthorizations thereof; or (F) any “hazardous air
pollutant” under The Clean Air Act, 42 U.S.C. Section 7401, et seq., and all
amendments thereto and reauthorizations thereof;

ii) petroleum, crude oil or any fraction thereof;

iii) natural gas, natural gas liquids, liquified natural gas (all the foregoing
collectively called “Natural Gas Products”), synthetic gas or mixtures of
Natural Gas Products and synthetic gas;

iv) any radioactive material, including any source, special nuclear or byproduct
material, however produced, as defined in the Atomic Energy Act, 42 U.S.C.
Section 2011, et seq., and amendments thereto and reauthorizations thereof;

v) asbestos-containing materials in any form or condition;

vi) chemicals now subject to, or which become subject to, the OSHA Hazard
Communication Standard, 29 C.F.R. Section 1910.1200, et seq.;

vii) any hazardous biological agent or contaminant;

viii) polychlorinated biphenyls (“PCBs”); or

ix) any paint or other surface coatings that contain lead.

 

2



--------------------------------------------------------------------------------

2. (a) Indemnitors jointly and severally agree to indemnify, defend and hold
American Family harmless from and against, and shall reimburse American Family
for, any and all losses, claims, liabilities, damages (including compensatory,
consequential and punitive), injunctive relief, injuries to person, property or
natural resources, costs, expenses, actions or causes of action, arising from or
in connection with:

i) any spill, leakage, emission, presence, release or threatened release of any
Hazardous Substance at the Premises;

ii) any obligation or liability arising under, or violation of, any
Environmental Law with respect to the Premises; or

iii) any obligation or liability arising under any Environmental Law with
respect to any Hazardous Substance at any offsite location which migrated or was
transported from, or is alleged to have migrated or to have been transported
from, the site of the Premises.

(b) The foregoing indemnity includes without limitation: all costs (in law or in
equity) of removal, remediation of any kind, and disposal or treatment of any
such Hazardous Substance; all investigatory costs and all costs incurred in
order to comply with, or remedy any violation of, any Environmental Law; all
costs associated with claims for damages to persons, property, or natural
resources; and American Family’s reasonable attorneys’ and paralegals’ fees and
costs, consultants’ fees and court costs.

(c) Under no circumstances shall American Family be required or obligated to
seek recovery from third parties in order to maintain a claim against
Indemnitors. Indemnitors agree that the failure to pursue such recovery or
mitigate any loss will in no way reduce the amounts recoverable by American
Family from Indemnitors.

(d) Indemnitors, on behalf of themselves, their respective executors,
representatives, heirs, successors and assigns, waives and releases American
Family from any and all claims of any kind or character arising under or
pursuant to any Environmental Law with respect to the Premises, unless such
claims arise from or relate to the acts or omissions of American Family or first
arise from and after the date that American Family or a receiver takes
possession of the Premises or acquires title to the Premises through foreclosure
or a deed in lieu of foreclosure.

(e) Indemnitors shall defend any claim or action subject to this Indemnity using
counsel reasonably acceptable to American Family. If the Indemnitors’ defense is
not reasonably acceptable to American Family, American Family may elect, at its
sole option, to defend, at Indemnitors’ sole cost, expense and risk, and using
counsel selected by American Family and reasonably acceptable to Indemnitors,
any claim or action asserted by any third party which is subject to this
Indemnity, by sending prompt written notice of such election to Indemnitors.

 

3



--------------------------------------------------------------------------------

(f) Notwithstanding anything to the contrary herein provided, the foregoing
indemnity does not apply to any losses, claims, liabilities, damages (including
compensatory, consequential and punitive), injunctive relief, injuries to
person, property or natural resources, costs, expenses, actions or causes of
action arising from or relating to acts or omissions of American Family or first
arising from and after the date that American Family or a receiver takes
possession of the Premises or acquires title to the Premises through foreclosure
or a deed in lieu of foreclosure.

3. The obligations of Indemnitors under this Indemnity shall survive
satisfaction of the Loan, but only to the extent of liabilities arising from or
relating to the Premises while the Premises are owned or controlled by the
Indemnitors and shall be independent of the obligations of Borrower to American
Family in connection with the Loan. The rights of American Family under this
Indemnity shall be in addition to any other rights and remedies of American
Family, including any other rights and remedies under any guaranty or Loan
Document at law or in equity. American Family shall have full recourse to the
assets of Indemnitors for payment of the obligations of Indemnitors under this
Indemnity. Notwithstanding the foregoing, this Indemnity shall not cover any
liability under Environmental Laws to the extent such liability is attributable
to acts or omissions of parties other than Borrower, Guarantors or their
affiliates occurring after Borrower ceases to be the owner of or vested with an
interest in the Premises.

4. Any amount properly claimed hereunder by American Family, not paid by
Indemnitors within thirty (30) days after written demand from American Family
shall bear interest from the postmarked date of such demand at a rate per annum
equal to the Default Rate.

5. This Indemnity shall inure to the benefit of American Family, American
Family’s successors and assigns, and shall be binding upon Indemnitors, their
respective executors, representatives, heirs, successors and assigns.

6. Indemnitors and American Family agree, notwithstanding any conflict of law
principles, that this Indemnity is intended to be and shall be governed by and
construed in accordance with the laws of the State of Georgia.

7. All terms used in this Indemnity which appear in boldface type and are not
defined herein, shall have the meaning ascribed to such term or terms in the
Security Deed.

8. Whenever reference is made to the payment of “attorneys’ fees,” “reasonable
attorneys’ fees” or words of similar import in this Indemnity, the same shall
mean and refer to the payment of actual attorneys’ fees incurred based upon the
attorney’s normal hourly rate and the number of hours worked, and not the
statutory attorneys’ fees defined in O.C.G.A. Section 13-1-11.

[SIGNATURES ON FOLLOWING PAGES]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Indemnity is executed by Indemnitors as of the day and
year first above written.

 

DC-2775 NORTHWOODS PARKWAY, LLC, a Delaware limited liability company By:  
Carter Validus Operating Partnership, LP,   a Delaware limited partnership, its
manager   By:   Carter Validus Mission Critical REIT, Inc.,     a Maryland
corporation, its general partner     By:  

/s/ John E. Carter

      John E. Carter,       Chief Executive Officer

 

STATE OF FLORIDA   )   ) ss. COUNTY OF HILLSBOROUGH   )

This instrument was acknowledged before me this 13th day of March, 2012, by John
E. Carter, Chief Executive Officer of Carter Validus Mission Critical REIT,
Inc., general partner of Carter Validus Operating Partnership, L.P., manager of
DC-2775 Northwoods Parkway, LLC, a Delaware limited liability company, to me
known to be the person who executed the foregoing instrument by virtue of the
authority vested in him in such capacity and acknowledged that he executed the
same as the voluntary act and authorized deed of the limited liability company.

 

/s/ Elizabeth Fay

Elizabeth Fay Notary Public, State of Florida My commission expires: August 24,
2015

(CONTINUED)

 

5



--------------------------------------------------------------------------------

CARTER/VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership By:  
Carter/Validus Mission Critical Reit, Inc.,   a Maryland corporation, its
general partner   By:  

/s/ John E. Carter

    John E. Carter, Chief Executive Officer

 

STATE OF FLORIDA   )   ) ss. COUNTY OF HILLSBOROUGH   )

This instrument was acknowledged before me this 13th day of March, 2012, by John
E. Carter, Chief Executive Officer of Carter Validus Mission Critical Reit,
Inc., General Partner of Carter Validus Operating Partnership, LP, a Delaware
limited partnership, to me known to be the person who executed the foregoing
instrument by virtue of the authority vested in on behalf of said entity.

 

/s/ Elizabeth Fay

Elizabeth Fay Notary Public, State of Florida My commission expires: August 24,
2015

 

6



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

All that tract or parcel of land containing 3.222 acres lying and being in Land
Lot 256 of the 6th District of Gwinnett County, Georgia, and being more fully
described as follows:

Beginning at a concrete monument found at the Southerly end of a miter of the
right-of-way intersection of the Northeasterly right-of-way of Langford Road, a
right-of-way of varying widths (at this point being a 100 foot right-of-way),
with the Southeasterly right-of-way of Northwoods Parkway, a right-of-way of
varying widths; thence along said right-of-way and miter North 06°07’42” East a
distance of 19.41 feet to a  1/2 inch rebar pin found on said Southeasterly
right-of-way of Northwoods Parkway; thence along said right-of-way of Northwoods
Parkway North 49°24’00” East a distance of 69.97 feet to a point; thence
continuing along said right-of-way along a curve to the left having a radius of
507.47 feet an arc distance of 62.44 feet (said arc being subtended by a chord
bearing North 45°52’30” East a distance of 62.40 feet) to a point; thence
continuing along said right-of-way North 42°21’00” East a distance of 65.55 feet
to a point; thence continuing along said right-of-way along a curve to the right
having a radius of 447.46 feet an arc distance of 108.07 feet (said arc being
subtended by a chord bearing North 49°16’00” East a distance of 107.81 feet) to
a point; thence continuing along said right-of-way North 56°11’15” East a
distance of 250.36 feet to a point; thence continuing along said right-of-way
along a curve to the left having a radius of 600.00 feet an arc distance of
172.43 feet (said arc being subtended by a chord bearing North 51°22’45” East a
distance of 171.84 feet) to a point; thence continuing along said right-of-way
North 39°57’45” East a distance of 16.73 feet to a nail found and the TRUE POINT
OF BEGINNING.

From the TRUE POINT OF BEGINNING thus established thence continuing along said
right-of-way North 39°57’45” East a distance of 359.64 feet to a  1/2 inch rebar
pin found; thence leaving said right-of-way South 40°35’30” East a distance of
425.22 feet to a  5/8 inch rebar pin found on the Northwesterly right-of-way of
a 200 foot right-of-way of Southern Railroad; thence along said Railroad
right-of-way South 49°24’30” West a distance of 354.54 feet to a  1/2 inch rebar
pin found; thence leaving said right-of-way North 40°37’32” West a distance of
366.20 feet to a nail found on aforesaid Southeasterly right-of-way of
Northwoods Parkway and the TRUE POINT OF BEGINNING.